NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ELIFIS REMY,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )           Case No. 2D17-3393
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Elifis Remy, pro se.


PER CURIAM.

              Affirmed.




SILBERMAN, KELLY, and LUCAS, JJ., Concur.